Citation Nr: 0615734	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  97-28 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a 
perforation of the left tympanic membrane. 

2.  Entitlement to service connection for a chronic liver 
disorder. 

3.  Entitlement to service connection for chronic fatigue 
syndrome, a disability manifested by chest pain, a disability 
manifested by pitting edema, and cyanotic feet secondary to 
administration of Trazodone HCL. 

4.  Entitlement to a disability rating in excess of 10 
percent for status post separation of the left shoulder with 
degenerative changes and recurrent loss of strength.   

5.  Entitlement to a total disability rating based on 
individual unemployability due to the severity of service-
connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from July 1977 to 
August 1982 and from September 1982 to September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Lincoln, Nebraska.

For reasons which will be set forth in a REMAND at the end of 
the decision below, the issues of the veteran's entitlement 
to service connection for a chronic liver disorder and a 
total disability rating based on individual unemployability 
due to the severity of service-connected disabilities are 
being REMANDED to the RO by way of the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran should 
further action be required. 


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate his claims with regard to service connection for 
residuals of perforation of the left tympanic membrane, 
chronic fatigue syndrome, disability manifested by pitting 
edema, disability manifested by chest pain, and/or cyanotic 
feet, and for a disability rating in excess of 10 percent for 
a left shoulder disability, and has obtained and fully 
developed all pertinent evidence necessary for an equitable 
disposition of the claims at this time.

2.  Scarring of the left tympanic membrane is reasonably 
attributable to the veteran's active service.  

3.  The left shoulder disability is not productive of 
disabling limitation of motion, including functional loss due 
to pain, nor is there nonunion with loose movement.

4.  Any current chronic fatigue syndrome, disability 
manifested by pitting edema, disability manifested by chest 
pain, and/or cyanotic feet is/are not shown to be secondary 
to administration of Trazodone HCL.  


CONCLUSIONS OF LAW

1.  Scarring resulting from perforation of the left tympanic 
membrane was incurred during the veteran's active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 and Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303 (2005).

2.  The criteria for a disability evaluation in excess of 
10 percent for left shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Codes 5201, 5203 (2005).

3.  The veteran does not have chronic fatigue syndrome, a 
disability manifested by pitting edema, a disability 
manifested by chest pain, and/or cyanotic feet secondary to 
administration of Trazodone HCL.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran received VCAA 
notice in January 2004 that complied with the above 
requirements.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 17 Vet. App. 473, 
(2006).  The Court in Dingess/Hartman held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of the "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to include 
an increased rating.  The Board notes that the notification 
letters of record do not include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, as required by 
Dingess.  Since the claims for service connection for 
disabilities secondary to administration of Trazadone are 
being denied, any failure to provide notice as to effective 
date and increased rating matters is harmless error, since 
there is no higher rating or effective date to be assigned.  
However, with the grant of service connection for scarring of 
the left tympanic membrane, the Board notes that the RO will 
set the disability rating to be assigned and the effective 
date for the award of benefits when it receives the claims 
folder. 

The case has been in appellate status for several years 
already.  Although the VCAA notice was after the initial 
adjudication the veteran has not been prejudiced because he 
has had ample opportunity to provide evidence on his own 
behalf, and his claims have been readjudicated thereafter.  
Service medical records have been obtained and VA medical 
records are in the claims folder.  The veteran has not 
identified any other potentially relevant records pertaining 
to the matters for consideration that have not been obtained.

Accordingly, the Board finds VA has satisfied its duties to 
inform and assist the veteran with regard to the issues being 
decided herein.  The Board finds the veteran is not 
prejudiced by consideration of the merits of the claims at 
this time.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the results in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).


Service Connection for Residuals of a 
Perforation of the Left Tympanic Membrane

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a preexisting 
injury suffered or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is warranted when there is competent 
evidence showing:  (1) The existence of a current disability; 
(2) inservice incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the current 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 
(Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

A determination as to whether the requirements of service 
connection are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 3.303.  When there is an approximate balance of 
positive and negative evidence regarding a material issue, 
the benefit of the doubt in resolving each such issue shall 
be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

With regard to the residuals of perforation of the left 
tympanic membrane, the Board assures the veteran it has 
thoroughly reviewed all the evidence in the claims files.  
Although the Board has an obligation to provide reasons and 
bases supporting its decision, there is no need to discuss in 
detail the extensive evidence of record.  See Gonzales v. 
West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000).  (The Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

A review of the evidence of record discloses that in August 
1985, the veteran sustained a ruptured left eardrum.  

When he was examined by VA in November 1987, notation was 
made that the ear canals were clean.  The tympanic membranes 
were intact without perforation or discharge.  Notation was 
made that a left post auricular incision had been made.

Subsequent medical evidence includes a VA outpatient report 
dated in January 1991.  The veteran stated he had undergone a 
tympanoplasty involving the left ear in 1985.  Notation was 
made that during previous similar episodes he had been given 
decongestive medication with good results.  Current 
examination showed scarring of the tympanic membrane with 
dullness and no external lesions.  

At the time of examination in March 1991, the examiner stated 
the tympanic membrane was clear and mobile.  A diagnostic 
impression was made of left conductive hearing loss with 
questionable Meniere's disease, rhinitis or sinusitis.  

Additional evidence includes the report of a December 2002 
general medical examination.  Reference was made to the 
antrum having been ruptured in 1985 while in service.  Ear, 
nose, and throat examination was reported as completely 
benign.  A pertinent diagnosis was made of "old ruptured 
left-sided tympanic membrane with tympanoplasty."  

Additional evidence includes the report of a VA ear disease 
examination in March 2005.  Examination findings included 
sclerosis on the inferior aspect of the left tympanic 
membrane.  An assessment was made of "history of 
trauma-induced tympanic membrane perforation, post 
tympanoplasty now with evidence of significantly worsened 
conductive hearing loss on the left with scarring."

Based on a longitudinal review of the evidence of record, the 
Board finds that the recently identified scarring of the left 
ear is associated with the perforation of the left tympanic 
membrane sustained during his active service.  The Board 
finds it reasonable to associate the diagnosed scarring of 
the ear with the perforation of the tympanic membrane 
sustained in service.  (The Board notes that service 
connection is already in effect for hearing loss of the left 
ear as residual of an ear injury in service.  A 
noncompensable disability rating has been in effect since 
1995.)

Service connection for chronic fatigue syndrome, a disability 
manifested by pitting edema, a disability manifested by chest 
pain, and cyanotic feet, secondary to administration of 
Trazodone HCL.  

A review of the pertinent evidence of record discloses that a 
VA physician was asked to review the claims folder to 
determine whether it was likely as not that any currently 
diagnosed disorder was causally related to administration of 
Trazodone HCL.  In March 2003 a VA physician stated that he 
had reviewed the claims file.  With regard to the veteran's 
complaints of atypical chest pain, the physician noted that 
the veteran complained of chest pain episodes while on active 
duty.  With regard to edema in the lower extremities, the 
examiner indicated the veteran reported edema in both lower 
extremities since 1986.  The examiner noted the veteran had 
been discharged from service in 1985 and this therefore made 
it "unlikely that these are related to his military days."  
With regard to chronic fatigue, he stated that laboratory 
studies were essentially negative during the veteran's last 
visit.  What was notable in recent medical records was that 
Epstein-Barr virus titers were somewhat elevated in December 
2002.  The examiner noted that is why he noted chronic 
fatigue like syndrome, but added "again this does not appear 
to be related to his active duty days."  With regard to the 
veteran's feet turning blue, he noted the veteran complained 
of the symptoms having stopped a few years ago.  The examiner 
stated "these do not appear to be related to his military 
career."  

As to whether it was as likely as not that any currently 
diagnosed disorder was causally related to administration of 
Trazodone, the examiner stated that he had reviewed side 
effects and adverse reactions of Trazodone.  He noted these 
could be numerous, but he added "these are, according to 
current documentation, only transitory, and did not appear to 
be related to any long-term residuals.  It is this examiner's 
opinion that the currently diagnosed disorders do not appear 
to have any relationship to Trazodone taken many years ago."  
There is no opinion to the contrary.  Disability manifest by 
chest pain has not been identified.  Pain by itself is not a 
disability.  Accordingly, the Board finds the preponderance 
of the evidence is against the claims.  The benefit of the 
doubt rule does not apply, and the claim must therefore be 
denied.  38 U.S.C.A. § 5107(b); See Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Entitlement to a Disability Rating in Excess of
10 Percent for a Left Shoulder Disability.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability based on any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
current level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration should also be given to weakened 
movement, excess fatigability, and incoordination.  

The veteran's service-connected status post separation of the 
left shoulder, with degenerative changes and recurrent loss 
of strength, has been rated under Diagnostic Code 5203.

Under Code 5203, a 10 percent disability rating is assigned 
for impairment of the clavicle or scapula manifested by 
malunion.  A 10 percent rating is also warranted where there 
is nonunion without loose movement.  Where there is nonunion 
with loose movement, a 20 percent disability evaluation is 
warranted.  A 20 percent disability rating is also warranted 
for impairment manifested by dislocation of the clavicle and 
scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2005).  
Code 5203 also provides that impairment of the clavicle can 
be alternatively rated on impairment of function of the 
contiguous joint.  Id.

Other applicable codes include Diagnostic Code 5201 for 
limitation of motion of the arm.  Under this regulatory 
provision, a minimum rating of 20 percent is warranted where 
the arm (major or minor) is limited to shoulder level.  A 
rating of 20 percent is warranted where the minor arm is 
limited to midway between the side and shoulder level.  Where 
the minor arm is limited to 25 degrees for the side, a 
30 percent rating is in order.  

The regulations defined normal range of motion for the 
shoulder as forward flexion from 0 to 180 degrees, abduction 
from 0 to 180 degrees, external rotation to 90 degrees, and 
internal rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  
With forward elevation (flexion) and abduction, range of 
motion for the arm is from the side of the body (0 degrees) 
to above the head (180 degrees) with the midpoint at 
90 degrees when the arm is held straight up from the 
shoulder.  Id.

Diagnostic Code 5200 addresses ankylosis of the 
scapulohumeral articulation.  This has not been shown to be 
present in the instant case.

Diagnostic Code 5202 is a replication if there is impairment 
of the humerus (malunion, recurrent dislocation of the 
humerus at the scapulohumeral joint, fibrous union, nonunion 
of (false flail joint), and loss of head of (flail shoulder).  
However, none of this applies to the veteran's disorder.

A review of the pertinent evidence of record discloses that 
by rating decision dated in December 1987, service connection 
of a left shoulder disability was granted.  A 10 percent 
rating was assigned, effective from July 1987.

The Board assures the veteran and his representative that it 
has thoroughly reviewed all the pertinent evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) (the Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

With this in mind, the Board notes that the evidence includes 
the report of a May 1997 VA general medical examination that 
showed a normal range of motion of the shoulders.  Forward 
elevation (flexion) was to 180 degrees bilaterally, abduction 
was to 180 degrees bilaterally, and external/internal 
rotation was to 90 degrees bilaterally.  X-ray studies of the 
left shoulder were normal, with no indication of fracture or 
dislocation.  Further, normal subacromial space and 
acromioclavicular joint.  A pertinent diagnosis was made of 
left shoulder injury, in remission.

Subsequent pertinent evidence includes the report of a VA 
examination of the veteran in December 2002.  The claims 
files were reviewed by the examiner.  Reference was made to 
the service medical records revealing a diagnosis of left 
shoulder strain.  On examination the veteran stated that he 
was right-handed.  He moved all four extremities without 
difficulty.  Neurological examination was described as 
grossly intact.  

Physical examination showed forward flexion and abduction 
were from 0 to 180 degrees with internal and external 
rotation from 0 to 90 degrees.  He was able to do these 
motions repeatedly.  No crepitus was noted in the left 
shoulder.  Grasping was equal on both sides.  A diagnosis was 
made of "episodes of tendinitis and bursitis in the left 
shoulder."  The examiner stated the veteran had been examined 
in accordance with the instructions of DeLuca v. Brown, 
8 Vet. App. 202 (1995) concerning the left shoulder.  The 
examiner again stated the veteran was able to perform 
repeated forward flexion and abduction exercises from 0 to 
180 degrees in the left shoulder "without difficulty and he 
denied having any pain, weakness, fatigability, or 
incoordination while doing so."

Medical evidence of record subsequent thereto is without 
reference to difficulties the veteran might have been 
experiencing with the left shoulder.

In view of the foregoing, the Board finds that the 10 percent 
rating currently in effect adequately compensates the veteran 
for the degree of disability shown.  As noted at the time of 
a December 2002 examination, while the veteran expressed some 
complaints of pain, stiffness and weakness in the left 
shoulder, examination at that time showed no motion 
restriction whatsoever.  The examiner specifically noted the 
veteran was able to perform forward flexion and abduction 
exercises repeatedly without difficulty.  Further, it was 
indicated the veteran himself denied at that time having any 
pain, weakness, fatigability or incoordination.  Accordingly, 
there is no indication of the presence of findings that would 
warrant the assignment of the next higher rating of 
20 percent under any of the diagnostic codes pertaining to 
shoulder disability.  


ORDER

Service connection for scarring as a residual of a 
perforation of the left tympanic membrane is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.  

A disability rating in excess of 10 percent for a left 
shoulder disability is denied.  

Service connection for chronic fatigue syndrome, a disability 
manifested by pitting edema, a disability manifested by chest 
pain, and cyanotic feet secondary to administration of 
Trazodone HCL is denied.  


REMAND

A review of the record reveals that at the time of VA 
examination in December 2002, it was indicated the veteran 
was employed on a part-time basis painting houses.  However, 
at the time of a May 2005 psychiatric examination, it was 
stated the veteran was currently unemployed.  The Board notes 
that the evidence of record pursuant to the March 2005 
supplemental statement of the case includes a decision review 
officer decision dated in July 2005 in which the disability 
rating for the veteran's psychiatric disorder, classified for 
rating purposes as a delusional disorder, was increased from 
10 percent to 30 percent, effective May 5, 2005.  

With regard to the claim for service connection for a liver 
disorder, the Board notes a longitudinal review of the 
evidence of record reveals notation of a history of elevated 
liver functions made at the time of private examination in 
1997.  At the time of a review of the claims file in December 
2002, a VA physician noted the veteran had been found to have 
a fatty liver.  The reviewer stated that in light of the 
liver function test being elevated, no specific etiology 
could be determined at that time according to review of the 
medical record.  Subsequent medical evidence includes the 
reports of VA outpatient visits that have not been considered 
by the RO.  These include the report of a March 2005 visit at 
which time it was indicated the veteran had been taking 
medication and "liver function tests are fine."  An addition 
notation was made that "liver function tests normal in the 
past year."  

Although the Board regrets further delay in reaching a 
determination regarding the issues of service connection for 
a liver disorder and the veteran's claim for a total 
compensation rating based on unemployability, the Board finds 
that further development is necessary and this portion of the 
case is REMANDED for the following actions:

1.  The veteran should be provided with a 
VA Form 21-8940 (Veteran's Application 
for Increased Compensation Based on 
Unemployability).  He should complete the 
form in as much detail as possible.  He 
should specifically be asked to provide 
more information with regard to any 
attempts he has made to obtain employment 
within the past few years and the results 
of such attempts.

2.  VA should arrange for the veteran to 
undergo an examination to determine the 
existence and etiology of any liver 
disorder.  It is imperative that the 
examining physician review the pertinent 
medical evidence in the claims file.  All 
indicated diagnostic studies should be 
performed.  The examiner should opine as 
to whether the veteran currently has any 
type of liver disease.  If so, the 
examiner should state whether there is at 
least a 50 percent probability or greater 
that any current liver disease is 
attributable to the veteran's periods of 
active service.  The rationale for any 
opinion expressed should be provided.  

3.  VA should also arrange for the 
veteran to undergo a psychiatric 
examination to determine the nature and 
extent of the veteran's service connected 
delusional disorder.  The examiner should 
review the pertinent medical evidence in 
the claims file.  The examiner should 
provide an opinion as to the impact of 
the veteran's service-connected 
psychiatric disorder on his ability to 
obtain and maintain some form of 
substantially gainful employment.  

4.  Then, VA should readjudicate the 
claims.  If the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable laws and regulations 
considered pertinent to the issues 
currently in appeal.  An appropriate 
period of time should be allowed for 
response.  

Upon completion of the above, the case should be returned to 
the Board for further consideration, if otherwise in order.  
No action is required by the veteran until he receives 
further notice.  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final outcome 
warranted.  Should the veteran fail to report for any 
examination scheduled in conjunction with the claims and 
should he fail to cooperate during the course of the 
examinations, the claims shall be evaluated based on the 
evidence of record.  38 C.F.R. § 3.655 (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


